Affirmed by unpublished PER CURIAM Opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eunice Husband appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Husband, No. 1:08-cr-00016-IMK-1 (N.D.W.Va. Sept. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.